The appellant, in the court below, was tried upon an indictment, duly preferred, for the offense of robbery, in that he feloniously took an automatic pistol of the value of $25 from the person of one M. C. Patrick, against his will, by violence to his person, or by putting him in such fear as unwillingly to part with the same, etc. He was convicted as charged, and the jury fixed his punishment at imprisonment for ten years. The court, in accordance with the verdict of the jury, duly sentenced him to imprisonment in the penitentiary for ten years. From the judgment of conviction this appeal was taken.
On this appeal the regularity of the record upon which the appeal is rested is the only question for consideration. The record being regular in all things, the judgment of conviction appealed from is affirmed.
Affirmed.